Citation Nr: 1448334	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  08-29 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative disc disease of the lumbar spine (lumbar spine disability).  

2. Entitlement to service connection for a lumbar spine disability.  

3. Entitlement to an initial disability evaluation in excess of 20 percent for service-connected status-post repeated rotator cuff tear secondary to a tear with calcific tendonitis, with osteoarthritic changes of the acromioclavicular joint and glenohumeral joint (right shoulder disability), from September 1, 2007 to January 19, 2012; and to an evaluation in excess of 30 percent thereafter.  

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to March 1992 and from October 2003 to August 2004, as well as subsequent periods of service with the Michigan Army National Guard (ANG) until 2008.  He was on verified active duty for training (ACDUTRA) in May 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision and an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The November 2007 rating decision granted service connection for a right shoulder disability, and assigned a temporary evaluation of 100 percent, effective July 17 2007, and a noncompensable evaluation, effective September 1, 2007.  In September 2008, the RO increased the disability evaluation for the service-connected right shoulder disability to 20 percent, effective September 1, 2007.  The October 2009 rating decision reopened and denied the claim for service connection for a lumbar spine disability.  

In a February 2013 VA Form 9, Appeal to the Board of Veterans' Appeals (Form 9), the Veteran requested a hearing at an RO before the Board.  However, during a March 2013 informal conference with the Veteran, he withdrew his request for a hearing before either the RO or the Board.  The conference report also reflects that the Veteran limited his appeal to the claims listed on the title page of this decision, namely the claim for an increased evaluation for the service-connected right shoulder disability, and for service connection for a lumbar spine disability.  

In an October 2013 rating decision, the RO granted an increased evaluation of 30 percent for the service-connected right shoulder disability, effective January 20, 2012.  Nevertheless, a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this issue remains in appellate status.  

The Board finds that it has jurisdiction over the claim of entitlement to a TDIU, reasonably raised by the Veteran's representative in the September 2014 Informal Hearing Presentation, and has included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

The issues of entitlement to an extraschedular evaluation for the service-connected right shoulder disability; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. An RO rating decision in August 2005 denied service connection for a lumbar spine disability; this decision is final.  

2. Evidence added to the record since the August 2005 rating decision, to include the March 2009 and November 2009 private physician's opinion, and the May 2009 VA examiner's opinion on the etiology of the Veteran's lumbar spine disability, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for the lumbar spine disability, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's ACDUTRA service in May 2006 is verified; degenerative disc disease of the lumbar spine preexisted his ACDUTRA in May 2006 but was permanently aggravated by injury therein.

4. The Veteran's right shoulder disability affects his major joint.  

5. From September 1, 2007 to January 19, 2012, the Veteran's right shoulder had not been productive of motion limited midway between side and shoulder level; or, ankylosis of scapulohumeral articulation; or, marked deformity of malunion of the humerus; or, recurrent dislocation of the humerus at scapulohumeral joint with frequent episodes and guarding of all arm movements; or, impairment of the clavicle or scapula.  

6. From January 20, 2012, the Veteran's right shoulder disability has not been productive of motion limited to 25 degrees from the side even when considering functional impairment on use; or, ankylosis of scapulohumeral articulation; or, fibrous union of the humerus; or, impairment of the clavicle or scapula.  


CONCLUSIONS OF LAW

1. New and material evidence has been received since the August 2005 rating decision to reopen this claim of service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

2.  The criteria for service connection for degenerative disc disease of the lumbar spine have been met. 38 U.S.C.A. §§ 101(24) , 1110, 1131, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.6(a), 3.30, 3.304 (2013).

3. An initial disability evaluation in excess of 20 percent for right shoulder 

disability, from September 1, 2007 to January 19, 2012, had not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Plate I, Diagnostic Codes (DCs) 5201 and 5202 (2013).  

4. A disability evaluation in excess of 30 percent for right shoulder disability, from January 20, 2012, has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Plate I, DCs 5201 and 5202 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Filing a notice of disagreement (NOD) begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  Here, the Veteran was provided with the relevant notice and information in January 2006, March 2006, July 2007, and October 2011 letters prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The March 2006, July 2007, and October 2011 letters also provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. at 473.  He has not alleged any prejudice with regard to any notice deficiency during the adjudication of his claim; hence further VCAA notice is not required with regard to the increased rating appeal.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, VA and private treatment records, Social Security Administration (SSA) records, and lay statements have been obtained.  

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that, collectively, the August 2007, July 2008, and September 2013 VA examination reports are adequate because the examiners discussed the Veteran's medical history, described the nature and severity of the service-connected right shoulder disability in sufficient detail, and supported all conclusions with analysis and, where possible, objective test results.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2013).  



Analysis

Service Connection Claim

Service connection will be granted to any veteran for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

 The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable. 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d).  A Veteran is a person who served in active military, naval, or air service and was discharged under conditions other than dishonorable. 38 C.F.R. § 3.1(d) 

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a). In other words, service connection is available for diseases or injuries incurred in or aggravated by ACDUTRA and injuries incurred in or aggravated by INACDUTRA.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the appellant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims that his current back disability is attributable to an injury sustained during ACDUTRA in May 2006.

The Veteran's service treatment records from his active duty service do not reflect any back problems.  

Records dated in April 2005 reflect that the Veteran was diagnosed as having degenerative disc disease of the lumbar spine based on X-ray studies. At that time, he reported a history of back problems dating back to service in 2003 and 2004.

Given the diagnosis of degenerative disc disease prior to ACDUTRA in May 2006, the question before the Board is whether his back disability was aggravated during ACDUTRA.  With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the presumption of aggravation is not applicable. See Smith v. Shinseki, 24 Vet. App. 40 (2010); 38 U.S.C.A. § 1153. In a claim for aggravation of a preexisting disorder during ACDUTRA, the appellant must show direct evidence of both a worsening of the disorder that occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.

In May 2006, the Veteran had a period of ACDUTRA during which he slipped and fell. During this time period, it was noted he sustained a right shoulder injury in the line of duty.  38 C.F.R. § 3.6(a).  It is acknowledged that the Veteran's service treatment records from this time period do not reflect complaints, treatment or a diagnosis of a back disability. 

Treatment records after his period of ACDUTRA in May 2006 consistently document evaluation and treatment for degenerative disc disease. 

The issue is whether any current back disorder is related to service, to include a period of ACDUTRA in May 2006, as the Veteran alleges. There are etiological opinions on file from the Veteran's private doctor and VA. 

In March and November 2009 opinions, the Veteran's private physician, A.M., noted that in May 2006, the Veteran sustained a slip and fall injury. It was noted that he injured his right shoulder and fell directly on his tailbone or rear end area.  It was explained that any back pain the Veteran was experiencing in May 2006 would have been initially masked by pain from the severe shoulder injury and that would explain the lack of documented complaints in the service treatment records. It was noted that he had no previous back injuries or conditions prior to his fall, and that it was at least as likely as not that the inservice fall was the cause of his current back disability.  It was noted that the direct trauma to his tailbone was consistent with his current back condition.  

In May 2009, the Veteran underwent a VA compensation examination. It was noted that the claims file was reviewed.  The Veteran was interviewed and evaluated. It was noted that the Veteran complained of low back pain while on active duty in 2003 and 2004.  He said that, during marches, he had to carry a heavy pack and noticed increased pain in his back. Later, in May 2006, he was involved in a slip and fall injury and sustained right shoulder and back injuries.  Thereafter, he said he was not deployed. Following a physical examination, it was opined that the Veteran's disc herniation is at least as likely as not related to his fall in May 2006, while on active duty. 

The etiological opinions on file are all positive.  The probative value of the opinions is based on whether they contain a rationale and are based on correct facts. Arguably, the March and November 2009 private opinions fail to acknowledge that the Veteran experienced back problems prior to ACDUTRA in May 2006 resulting in a preexisting back disability.  (The Veteran is not presumed sound on entrance to ACDUTRA.) This renders the opinions of limited value.  To the contrary, the May 2009 VA examiner considered the record in its entirety to include the Veteran's assertions of back problems prior to service to include during active duty in 2003 and 2004. (Indeed in April 2005, degenerative disc disease of the lumbosacral spine was diagnosed on VA examination.)  The May 2009 VA examiner essentially indicated that the injury during ACDUTRA was so significant that he could not be deployed thereafter and that the appellant's back disorder was related thereto.  Given the acknowledgement, by the examiner, of back problems beginning prior to May 2006, it appears that the examiner intended to state that the May 2006 injury aggravated the Veteran's preexisting back disability.  In sum, the Board considers the May 2009 opinion to be probative. See Nieves-Rodriquez, 22 Vet. App. 295 (the probative value of a medical opinion depends on its rationale and consideration of an accurate record). 

 Hence, the evidence the evidence is in favor of a finding that the pre-existing back disorder was aggravated in active service.  Service connection for degenerative disc disease is granted. 38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. § 3.303.

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.  

Under DC 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

Descriptive words such as "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

As noted, in the November 2007 rating decision, the RO granted service connection for "status-post repeated rotator cuff tear secondary to a tear (previously rated as a 'right shoulder disorder')," and was assigned a temporary evaluation of 100 percent from July 17, 2007, and a noncompensable evaluation from September 1, 2007, under DC 5299-5201, on the basis of aggravation of a preexisting condition.  As service connection was granted on the basis of aggravation of a preexisting condition, the RO generally must adjust the rate of compensation downward in consideration of the preexisting condition.  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R., Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)).  

However, in this case, the RO did not deduct anything from the evaluation of the disability because there was nothing to indicate that the Veteran was symptomatic upon induction.  Thus, the Veteran's right shoulder disability will be rated under the diagnostic criteria applicable for rating the shoulder and arm, without consideration of the preexisting condition.  

The disability is not specifically listed in the rating schedule; therefore, it was rated analogous to a disability in which not only the functions affected, but anatomical localization and symptoms, are closely related.  As noted, in September 2008, the RO granted an increased rating to 20 percent for the right shoulder disability, from September 1, 2007, under the same DC.  In October 2013, the RO granted an increased rating to 30 percent for the right shoulder disability, from January 20, 2012, the date of the claim for an increased rating.  

In a September 2014 Informal Hearing Presentation, the Veteran's representative contends that the Veteran's right shoulder disability is worse than the current rating portrays and warrants a higher evaluation.  The representative noted that the Veteran was granted an increased evaluation to 30 percent under DC 5201, due to limitation of the arm (shoulder).  However, the representative argued that the Veteran is also entitled to a separate 20 percent rating under DC 5202, based on infrequent recurrent dislocation of the scapulohumeral joint.  However, for the Board to grant a separate rating from DC 5201, under a diagnostic code that expressly contemplates that same symptom (5202), would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  Thus, the Board will focus its analysis on determining which diagnostic code provides the Veteran with the highest evaluation based on the evidence of record.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Normal flexion (forward elevation of the arm) and normal abduction (movement of the arm away from the side) of the shoulder are to 180 degrees.  Normal internal rotation and external rotations of the shoulder are to 90 degrees.  38 C.F.R. § 4.71, Plate 1.  

Under 38 C.F.R. § 4.71a, DC 5200, ankylosis of scapulohumeral articulation is addressed; and DC 5203, impairment of the clavicle or scapula is address.  In this case, the record does not show, nor does the Veteran contend, that he experiences either of these conditions.  Thus, the Board will focus on evaluating the Veteran's claim applying the following rating criteria.  

Under 38 C.F.R. § 4.71a, DC 5201, limitation of the arm at the shoulder level warrants a 20 percent evaluation whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted for the major extremity.  When motion is limited to 25 degrees from the side, a 40 percent evaluation is warranted for the major extremity.  

Under 38 C.F.R. § 4.71a, DC 5202, other impairment of the humerus warrants a 20 percent evaluation for malunion with moderate deformity, whether it is the major or minor extremity.  When there is malunion with marked deformity, a 30 percent evaluation is warranted, whether it is the major or minor extremity.  When there is recurrent dislocation with infrequent episodes, and guarding of movement only at shoulder level, a 20 percent evaluation is warranted whether it is the major or minor extremity.  When there is recurrent dislocation at the scapulohumeral joint with frequent episodes and guarding of all arm movements, a 30 percent evaluation is warranted for the major joint.  When there is nonfibrous union, a 50 percent evaluation is warranted for the major joint.  When there is nonunion (false flail joint), a 60 percent evaluation is warranted for the major joint.  When there is loss of head (flail shoulder), an 80 percent evaluation is warranted for the major joint.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

From September 1, 2007 to January 19, 2012, the Veteran's right shoulder had not been productive of motion limited midway between side and shoulder level; or, ankylosis of scapulohumeral articulation; or, marked deformity of malunion of the humerus; or, recurrent dislocation of the humerus at scapulohumeral joint with frequent episodes and guarding of all arm movements; or, impairment of the clavicle or scapula.  

In June 2007, the Veteran underwent arthroscopy of the right shoulder, subacromial decompression of the right shoulder, removal of multiple loose bodies and open rotator cuff repair.

Private physical therapy records, dated in 2007, reveal that range of motion testing in September 2007 and October 2007 included flexion limited to 180 degrees, abduction limited to 170/180 degrees, internal rotation limited to 55 degrees/to the belt line, external rotation limited to 70 degrees, and extension limited to 40 degrees.  An October 2007 report of right shoulder surgery reflects the Veteran was four months status-post rerepair of a rotator cuff tear.  He was observed to be doing well post-operatively and had minimal complaints of pain.  He had forward flexion to 150 degrees and abduction to 150 degrees.  He had minimal complaints of pain, but experienced weakness.  In November 2007, the Veteran was observed to still have difficulty with overhead reaching.  Shoulder flexion was limited to 180 degrees, abduction was limited to 180 degrees, internal rotation was limited to the belt line, external rotation was limited to 70 degrees, and extension was limited to 40 degrees.  

SSA records reflect findings of severe right shoulder dysfunction and right shoulder motions weak in all planes.  There was also limitation to occasional right overhead reaching.  The Veteran actively abducted his right shoulder to 110 degrees, adducted to 30 degrees, forward flexed to 120 degrees, and internally and externally rotated to 40 to 45 degrees.  Pain was limited all of these ranges of motion.  

According to a July 2008 Physical Evaluation Board proceeding, the Veteran dislocated his right shoulder in 1994 in a sports injury that required an open procedure leading to a complete functional recovery.  He enlisted in the ANG in 2002 without a waiver.  In May 2006, he slipped in the shower on a training, exercise, and reinjured the shoulder.  Imaging showed a rotator cuff injury.  He was status-post two arthroscopic repairs in June 2006 and December 2006, and an open surgery in Jun 2007.  He complained of persistent pain and stiffness, which prevented effective duty as a military policeman.  Although range of motion was measured in the 120 degree to 140 degree range in April, May, and June 2008, the Veteran testified and demonstrated that his functional limitation due to pain had since declined was no higher than shoulder level with additional significant limitation of internal rotation.  

A July 2008 VA joints examination report shows the Veteran complained of a chronic and constant pain in the right shoulder with any type of movement, with any type of cold or damp weather, and with any attempt to raise anything above his shoulder level.  He denied experiencing multiple limitations of his daily activities because of his chronic pain, but that he had difficulty with toileting after bowel movements, with lifting even a milk bottle out of the refrigerator, and with performing any type of sporting activity because of his chronic and persistent pain.  His right shoulder disability also limited his ability to perform any housework or yard work because of pain in restricted range of motion.  The examiner noted the Veteran was right hand dominant.  The Veteran denied experiencing any instability in his shoulder, but reported a history of flare-ups with reduced motion.  He recently had undergone orthopedic treatment during which he was informed that he might have further surgical repair and was possibly a candidate for shoulder replacement surgery because of his pain and restricted motion.  The Veteran also reported that he was unable to continue his employment as a truck driver because of symptoms of weakness and limitation of the right shoulder; however, he denied using any type of brace.  

On physical examination, the examiner observed the Veteran appeared in moderate distress secondary to pain, and was holding his shoulder close to the chest wall.  There was significant subacromial tenderness noted, as well as multiple surgical scars; however no subacromial or supraspinatus or deltoid atrophy was noted.  The examiner indicated that there was significant decreased range of motion with pain at any attempted movement, and that movement was significantly restricted and resisted because of pain, which began with immediate movement at any shoulder direction.  Limitation of motion test results included abduction limited to 80 degrees; flexion limited to 68 degrees; extension limited to 20 degrees; external rotation limited to 40 degrees; and internal rotation limited to 90 degrees.  All movements were painful and resisted because of the significant pain, and repetitive movement testing against resistance to determine the progressive decreased range of motion was not able to be performed because of the Veteran's significant pain.  There was a positive impingement sign and a positive drop sign noted in the right shoulder.  Deep tendon reflexes appear to be normal and symmetric in biceps, triceps, and brachioradialis.  Additional loss of motion during flare-ups could not be determined since the Veteran did not have a flare-up at the time of the examination.  A concurrent X-ray study showed no acute fracture or dislocation, and post-surgical changes in the area of the bicipital groove.  The Veteran was diagnosed with recurrent right rotator cuff tear with multiple surgeries for repair and moderate to severe symptom, with significant limitation of motion and limitation of use.  Additional loss of motion with repetitive use could not be determined due to the Veteran's pain.  The examiner opined that there was moderate impairment of daily occupational activities due to the right shoulder disability.  

A January 2011 private vocational rehabilitation treatment record reveals observations that the Veteran's ability to use his right shoulder/arm was severely impaired.  Specifically, he had lost range of motion, including the ability to lift his arm above shoulder level, and experienced chronic pain for which he medicated with prescription narcotic medications.  

VA treatment records, dated in August 2011, show that the Veteran sought a right shoulder replacement due to severe pain.  X-ray studies revealed the glenohumeral joint space was preserved unchanged, and small cystic changes in the humeral head.  There was no cortical erosion or periosteal reaction.  A concurrent MRI revealed the presence of linear and round abnormal signal intensity areas along the greater tuberosity and lateral aspect of the head of the humerus consistent with postsurgical change.  There were also changes consistent with chronic tear with the degenerative tendonitis.  Flexion was limited to 75 degrees, abduction was limited to 75 degrees, internal rotation was not possible due to pain, and external rotation was limited to 40 degrees.  

The Board finds that the preponderance of the evidence shows that from September 1, 2007 to January 19, 2012, even considering the Veteran's pain and corresponding functional impairment, the Veteran's right shoulder disability had been appropriately rated at 20 percent.  At no point during the applicable period has the Veteran's range of motion been limited to 45 degrees abduction or flexion (midway between side and shoulder level).  As noted, the record does not contain evidence of ankyloses; marked deformity of malunion of the humerus; recurrent dislocation of the humerus at scapulohumeral joint with frequent episodes and guarding of all arm movements; or impairment of the clavicle or scapula, which could entitle the Veteran to a higher disability rating.  Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher rating.  

From January 20, 2012, the Veteran's right shoulder disability has not been productive of motion limited to 25 degrees from the side even when considering functional impairment on use; or, ankylosis of scapulohumeral articulation; or, fibrous union of the humerus; or, impairment of the clavicle or scapula.  

A September 2013 VA examination report reveals a history of surgical shoulder repair in June 2006, December 2006, and June 2007.  The Veteran denied experiencing any flare-ups that impacted his right shoulder and arm; however, he complained of right shoulder pain that lasted for hours at a time, during which he was unable to use his right arm.  Range of motion testing revealed flexion limited to 90 degrees; abduction limited to 90 degrees; internal rotation limited to 90 degrees; and external rotation limited to 40 degrees, with pain on motion.  The Veteran was able to perform repetitive-use testing with three repetitions, with additional limitation in motion and functional loss/impairment due to pain and weakness.  The examiner observed that the Veteran's flexion and abduction were decreased by 50 percent as part of the repetitive testing, from 90 degrees to 45 degrees.  No ankyloses of the glenohumeral articulation was noted.  Hawkins' impingement test was positive, as were the empty-can, external rotation infraspinatus strength, crank apprehension and relocation, cross-body adduction, and lift-off subscapularis tests.  A history of infrequent, recurrent dislocation of the joint was noted.  The Veteran did not have an acromioclavicular joint condition or any other impairment of the clavicle or scapula.  The Veteran did not undergo a total joint replacement in the right shoulder.  The examiner noted that the Veteran's right shoulder disability impacted his ability to maintain employment, in part due to his inability to lift more than 3 pounds a couple of times a day.  

The Board finds that the preponderance of the evidence shows that from January 20, 2012, even considering the Veteran's pain and corresponding functional impairment, the Veteran's right shoulder disability has been appropriately rated at 30 percent.  At no point during the applicable period has the Veteran's range of motion been limited to 25 degrees from side.  As noted, the record does not contain evidence of ankyloses; fibrous union, nonunion, or loss of head of the humerus; or impairment of the clavicle or scapula, which could entitle the Veteran to a higher disability rating.  Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher rating.  

As discussed in greater detail in the REMAND portion of the decision, the Board is referring the matter of entitlement to an extraschedular rating for the right shoulder disability to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture with respect to his right shoulder disability requires the assignment of an extraschedular rating; and is remanding the matter of entitlement to a TDIU rating.  


ORDER

New and material evidence has been received to reopen claim for entitlement to service connection for a lumbar spine disability.

Service connection for degenerative disc disease of the lumbar spine is granted. 

An initial disability evaluation in excess of 20 percent for service-connected right shoulder disability, from September 1, 2007 to January 19, 2012, is denied.  

A disability evaluation in excess of 30 percent for service-connected right shoulder disability, since January 20, 2012, is denied.  



REMAND

In the September 2014 Informal Hearing Presentation, the Veteran's representative specifically requested that extraschedular consideration be given to the Veteran's service-connected right shoulder disability.  Thus, considering the medical evidence and the Veteran's assertion that his right shoulder disability significantly impacts his employability, the Board finds that the criteria for referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration are met in this case.  

Finally, on remand the intertwined issue of entitlement to TDIU must be adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Refer the issue of entitlement to an increased rating for the service-connected right shoulder disability to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture with respect to this disability requires the assignment of an extraschedular rating.  

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


